COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re R. Hassell & Company, Inc., R. Hassell Builders, Inc., R. Hassell
                         Holding Company, Inc., and G.R. Group Resources, L.L.C.

Appellate case number:   01-14-00349-CV

                         and

Appellate case name:     In re Royce J. Hassell and Sylvia T. Hassell Builders, Inc.

Appellate case number:   01-14-00996-CV

Trial court case number: 2013-61995

Trial court:             125th District Court of Harris County

        On April 30, 2014, relators, R. Hassell & Company, Inc., R. Hassell Builders, Inc., R.
Hassell Holding Company, Inc., and G.R. Group Resources, L.L.C. filed a petition for writ of
mandamus. On December 16, 2014, relators, Royce J. Hassell and Sylvia T. Hassell filed a
petition for writ of mandamus. On December 11, 2014, relators filed, in cause no. 01-14-00349-
CV, a “Joint Motion of Relators and Newly Consolidated Parties for Emergency Stay.” On
December 16, 2014, that motion was filed in cause no. 01-14-00996-CV. Realtors’ joint motion
for emergency stay is denied.

       It is so ORDERED.



Judge’s signature: /s/ Russell Lloyd
                    Acting individually     Acting for the Court


Date: January 29, 2015